Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                              CASE NO. 19-mc-20496-Willams/Torres

   SECURITIES AND EXCHANGE COMMISSION,
           Applicant,
   v.
   MINTRADE TECHNOLOGIES, LLC,
         Respondent.
   _____________________________________________/

         APPLICANT SECURITIES AND EXCHANGE COMMISSION’S RESPONSE TO
        RESPONDENT’S OBJECTIONS TO REPORT AND RECOMMENDATION [D.E. 35]

                                        I. INTRODUCTION

           Respondent MinTrade Technologies, LLC’s objections to the Magistrate Judge’s Report

   and Recommendations are meritless. For the reasons set forth below, the Court should reject the

   objections [D.E. 35] and adopt the Report and Recommendation [D.E. 33].

                    II. MINTRADE’S OBJECTIONS TO FACTS INCLUDED
                         IN THE REPORT AND RECOMMENDATION

                                (Section I of MinTrade’s Objections)

           MinTrade objects to four statements and findings in the Report and Recommendation on

   grounds they: (a) are based on inadmissible evidence; and (b) do not prove that MinTrade itself is

   relevant to the Commission’s investigation. These objections are misplaced and ignore the facts

   as well as the law concerning summary proceedings to enforce an administrative subpoena.

           A. MinTrade’s Objection Concerning The Sufficiency Of Evidence Is Wrong

           1. The Commission’s Burden Is Minimal And Can Be Satisfied By A Declaration

           MinTrade’s objection about the sufficiency of admissible evidence ignores the well-

   established burden-shifting framework of a subpoena enforcement proceeding. A subpoena
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 2 of 11



   enforcement application may be granted in summary show cause proceedings. EEOC v. St. Regis

   PaperCo.-Krafi Div., 717 F.2d 1302, 1304 (9th Cir. 1983) (stating that "[a] subpoena enforcement

   action is a summary procedure" with no discovery absent "exceptional circumstances"); see also

   SEC v. Knopfler, 658 F.2d 25,26 (2d Cir. 1975) (per curiam) ("Commission enforcement

   proceedings may be summary in nature . .. .”); United States v. Church of Scientology of Cal., 520

   F.2d 818, 821 (9th Cir. 1975) (stating that "a district court may limit the application [of the Federal

   Rules of Civil Procedure] in a proceeding to enforce a summons which is intended to be a summary

   proceeding"). This summary procedure is appropriate because investigative agencies in general,

   and the Commission in particular, should be allowed to conduct investigations and enforce

   subpoenas ''free . . . [of] undue interference or delay to conduct an investigation which will

   adequately develop a factual basis for a determination as to whether particular activities come

   within the Commission's regulatory authority." SEC v. Brigadoon Scotch Distributing Co., 480

   F.2d 1047,1053 (2d Cir. 1973).

          In United States v. Powell, 379 U.S. 48 (1964), the Supreme Court established the narrow

   scope of judicial inquiry in an agency subpoena enforcement proceeding. To establish a prima

   facie case for enforcement, the Commission must demonstrate that (1) the investigation has a

   legitimate purpose, (2) the information subpoenaed is relevant to that purpose, (3) the Commission

   does not already possess the documents sought, and (4) the Commission has followed the proper

   procedural steps. Id. at 57-58. Courts have consistently recognized the SEC’s broad statutory

   authority to issue administrative subpoenas.1 See SEC v. Jerry T. O’Brien, Inc., 467 U.S. 735, 743




   1
     Section 21(b) of the Exchange Act empowers the Commission, or its designated officers, to
   subpoena witnesses, compel their attendance, take evidence, and “require the production of any
   books, papers, correspondence, memoranda, or other records which the Commission deems
   relevant or material to the inquiry.” 15 U.S.C. § 78u(b) (emphasis added). Section 19(c) of the
                                                     2
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 3 of 11



   (1984) (“The provisions vesting the SEC with the power to issue and seek enforcement of

   subpoenas are expansive.”); SEC v. Dresser Indus., 628 F.2d 1368, 1379-80 (D.C. Cif.) (en banc)

   (“Given this broad statutory mandate, there is virtually no possibility that in issuing this subpoena,

   the SEC was acting ultra vires.”); Arthur Young & Co., 584 F.2d at 1023 –24. See also United

   States v. Morton Salt Co., 338 U.S. 632, 652 (1950), (A district court is bound to enforce an

   administrative subpoena “if the inquiry ‘is within the authority of the agency, the demand is not

   too indefinite and the information sought is reasonably relevant.’ ”).

          An agency need only make a "minimal" showing in order to establish a prima facie case

   for subpoena enforcement. Transocean, 767 F.3d at 489 (“The Government bears the initial burden

   to show that the criteria have been met, although the burden to make a prima facie case is

   ‘minimal.’”) (internal citations omitted); United States v. Barrett, 837 F.3d 1341 (5th Cir. 1988).2

   The agency may satisfy its "minimal" burden by declaration alone. United States v. Abrahams,

   905 F.2d 1276, 1280 (9th Cir. 1990) (a declaration by the investigating agent is sufficient to

   substantiate Powell requirements); United States v. Tex. Heart Inst., 755 F.2d 469, 474 (5th Cir.

   1985) (“That initial burden is a minimal burden, which may be met by a simple affidavit….”),

   rev’d on other grounds, 72 F.3d at 1422.




   Securities Act vests the Commission and its designated officers with essentially the same power.
   See 15 U.S.C. § 77s.
   2
     The agency need not establish "probable cause" of a violation or that it had "reasonable grounds"
   to commence its investigation when seeking subpoena enforcement. Brigadoon Scotch, 480 F.2d
   at 1053; see Morton Salt Co., 338 U.S. at 642 (“[A]n administrative agency] is more analogous to
   the Grand Jury, which does not depend on a case or controversy for power to get evidence but can
   investigate merely on suspicion that the law is being violated, or even just because it wants
   assurance that it is not.").

                                                     3
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 4 of 11



          2. The Commission Filed A Declaration Or Other Evidence Supporting Each Of
                         The Four Facts To Which MinTrade Objects

          In support of the Application to enforce the subpoena at issue, the Commission filed,

   among other things, the sworn Declaration of Jessica Weissman, Associate Regional Director of

   the Securities and Exchange Commission who is overseeing the investigation at issue [D.E. 15-1].

   Weissman’s testimony in the related subpoena enforcement case SEC v. Marin, 18-cv-20493 (S.D.

   Fla.) (Ungarro) is also part of the record in this case [D.E. 19-3]. The four facts with which

   MinTrade takes issue are all supported by these filings. Specifically:

          1. MinTrade objects to the statement in the Report and Recommendation that “The SEC

              investigation revealed that Trader's Café maintained a master account with

              SureTrader," on grounds no evidence supports it. [D.E. 35 at p.4].

                  o This objection is meritless. This fact is set forth in the Weissman Declaration,

                      which states: “The Miami Investigation has revealed that Traders Café, a U.S.-

                      based day trading firm, maintained an account at SureTrader.” [D.E. 15-1 at

                      ¶ 10]. It is also set forth in the Weissman Testimony, where Weissman testified

                      that the investigation has uncovered that Trader’s Café had a master account at

                      Sure Trader. [D.E. 19-3 at 92:7-17 (on pdf page 93 of this D.E. filing)].

          2. MinTrade objects to the statement in the Report and Recommendation that “Despite

              this, half of [SureTrader's] clients reside in this country," on grounds no evidence

              supports it [D.E. 33 at p. 2].

                  o This objection is frivolous. The Weissman Declaration includes the sworn

                      statement that: “The Miami investigation has revealed that at least one-half of

                      Sure Trader’s clients are United States residents….” [D.E. 15-1 at ¶ 12].




                                                    4
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 5 of 11



          3. MinTrade objects to the statements in the Report and Recommendation that the

                investigation has revealed a connection between MinTrade CEO Nicholas Abadiotakis

                and Sure Trader CEO Guy Gentile, and that Gentile owns a majority stake in

                SureTrader (f/k/a Stock USA) through a trust controlled by Abadiotakis [D.E. 35 at

                pp.6-7]. Specifically, MinTrade claims there is no evidence to support this.

                   o This objection is frivolous. The Weissman Declaration includes the sworn

                       statement that the investigation has revealed a connection between Abadiotakis

                       and Gentile, and that Gentile owns a majority stake in SureTrader through a

                       trust Abadiotakis controls. [D.E. 15-1 at ¶¶ 15-16].

          4. MinTrade objects to the statement in the Report and Recommendation that MinTrade's

                counsel failed to respond to email communications from Commission staff, on grounds

                there is no evidence to support this. [D.8.33 at p.3].

                   o This objection is frivolous. The Commission filed our email correspondence

                       with MinTrade’s counsel, reflecting the history of communications [D.E. 1-7].

                       The Weissman Declaration further authenticates this same correspondence.

                       [D.E. 15-1 at ¶ 18].

          Thus, MinTrade’s objections that certain facts are unsupported by any evidence are

   frivolous.

                         3. MinTrade Presented No Evidence To The Contrary

           Once the Commission makes a prima facie showing of the Powell factors, the burden shifts

   to the Respondent. United States v. Centennial Builders, Inc., 747 F.2d 678, 680 (11th Cir. 1984)

   (“Once the government makes this preliminary showing, the burden shifts to the [respondent] ‘to

   disprove one of the four Powell criteria, or to demonstrate that judicial enforcement should be



                                                      5
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 6 of 11



   denied on the ground that it would be an ‘abuse of the court’s process.’”) (quoting United States

   v. Beacon Fed. Sav. & Loan, 718 F.2d 49, 52 (2d Cir. 1983)). The Respondent’s burden is a heavy

   one. The Respondent may only defeat an administrative subpoena by demonstrating that the

   inquiry is unauthorized or unreasonable. Brigadoon Scotch, 480 F.2d at 1056.

          MinTrade presented no evidence to demonstrate the inquiry is unauthorized or

   unreasonable. Nor did it dispute or present any evidence concerning the facts and findings to

   which it now objects. Instead, it argues only that the Commission presented no evidence. As set

   forth above, this argument is based on a false premise.

        4. MinTrade’s Frivolous Objection That The Four Facts At Issue Are Not Relevant

          MinTrade objects that the four facts discussed above are not relevant to the Powell factors

   and therefore cannot be included in the factual background section (or any other section) of the

   Report and Recommendation. MinTrade provides no legal support for its position that the Report

   and Recommendation cannot include the background of this matter and how it arose. Because

   there is none.

      III. MINTRADE’S OBJECTION THAT THE REPORT AND RECOMMENDATION
       DOES NOT FIND THAT THE FORMAL ORDER OF INVESTIGATION IS VALID

                                 (Section II of MinTrade’s Objections)

          MinTrade argues that the Report and Recommendation fails to analyze (i) whether the 2013

   Trader's Cafe Formal Order of Investigation is valid; and (ii) whether the SEC was required to obtain

   a new Formal Order because SureTrader and Gentile are not listed in the Trader’s Café Formal Order

   [D.E. 35 at pp.8-10]. MinTrade repeats the same arguments it made in its Response to the

   Application, and the Commission responded to them in greater detail in our Reply [D.E. 14].

          MinTrade asserts that a Formal Order of Investigation can only last for five years due to the

   five-year statute of limitations [D.E. 35 at p.9]. MinTrade provides no legal support for its position

                                                     6
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 7 of 11



   that Formal Orders have an expiration date. Because there is none. Moreover, the five-year statute

   of limitations is not relevant and because, in addition to being outside of the scope of the Court’s

   inquiry on a subpoena enforcement matter, the Commission is investigating potential ongoing

   securities law violations. [D.E. 15-1 at ¶¶ 2, 3, 9].

           Next, MinTrade objects on grounds that the Commission has revived a closed investigation.

   This is false, and MinTrade presents no evidence to support it [D.E. 35 at pp.9-

   10]. Instead, as set forth in the Weissman Declaration, the investigation is ongoing. [D.E. 15-1 at ¶¶

   2, 3, 9]. MinTrade presents no evidence to meet its burden for demonstrating that the investigation

   was ever closed. Because there is none.

           MinTrade also objects, in passing, on grounds that MinTrade did not exist when the Formal

   Order of Investigation was issued and is not named in the Formal Order. [D.E. 35 at p.8]. This is of

   no merit. “There is no statutory restriction on the SEC's power to subpoena third parties not named

   in the order of investigation who may have materials relevant to the inquiry.” S.E.C. v. Horowitz,

   Case No. C80-590A, 1982 WL 1576, at *14 (N.D. Ga. Mar. 4, 1982) (citing 15 U.S.C.A. § 78u(b)).

   A Formal Order of Investigation does not identify, let alone limit, the potential parties and

   witnesses from whom the Commission may seek information. Rather, Congress vested the

   Commission with broad authority to investigate potential violations and to subpoena documents

   based on the Commission’s determination of the scope of an investigation. Securities Exchange

   Act of 1934, § 21(b), 15 U.S.C. § 78u(b) (1976) (“For the purpose of any such investigation,…

   any member of the Commission or any officer designated by it is empowered to administer oaths

   and affirmations, subpena witnesses, compel their attendance, take evidence, and require the

   production of any books, papers, correspondence, memoranda, or other records which the

   Commission deems relevant or material to the inquiry."); See also Arthur Young & Co., 584 F.2d



                                                       7
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 8 of 11



   at 1029. Moreover, there is no time restriction based on the Formal Order. See Tabet v. S.E.C.,

   Case No. 12-cv-1596, at *4 (S.D. Cal. Aug. 6, 2012) (“The time period found in a Formal Order

   does not limit the SEC's ability to seek relevant documents outside that time period”) (citing

   Davidov v. S.E.C., 415 F.Supp.2d 386, 388, n. 1 (S.D.N.Y. 2006).

           Nor is there any limitation in the Formal Order prohibiting the Commission from seeking

   evidence from or concerning entities other than Trader’s Café. To the contrary, the Formal Order

   explicitly includes potential violations of the broker-dealer registration provisions of the federal

   securities laws, Section 15(a) of the Securities Act of 1933, by Trader’s Café, its affiliates, and

   “other persons or entities.” [D.E. 1-3 at ¶C]. Contrary to MinTrade’s hollow assertions, the Formal

   Order does not limit the scope of the Commission’s inquiry to solely seeking evidence from

   Trader’s Café about potential violations by Trader’s Café.

         IV. MINTRADE’S OBJECTION THAT THE REPORT AND RECOMMENDATION
          FAILS TO FIND A NEXUS BETWEEN MINTRADE AND THE FORMAL ORDER

                                 (Section III of MinTrade’s Objections)

           MinTrade argues for the first time that the Court should instead follow the standard in SEC v.

   Arthur Young & Co., 584 F.2d 1018 (D.C. Cir. 1978), rather than the standard in Powell [D.E. 35

   at p.11-12]. MinTrade claims that Arthur Young prescribes a different standard, where “the issue

   to be determined is whether the SEC established with competent evidence that there is a nexus

   between Respondent here and the purportedly viable FOI into Trader’s Café.” Id. at 12. MinTrade

   claims that because the Formal Order only references Trader’s Café, the investigation is limited to

   only investigating the entity Trader’s Café. As set forth above, this is not the law. Further, in

   support of its objection, MinTrade offers nothing more than its “Respondent’s respectful opinion.”

   Id.




                                                     8
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 9 of 11



          While MinTrade claims Powell is inapplicable because it concerns an I.R.S. subpoena, the

   Powell factors are applied to Commission enforcement actions. See S.E.C. v. Huff, 664 F.Supp.2d

   1288, 1294 (S.D. Fla. 2009) (J. Rosenbaum) (“[I]n evaluating SEC subpoena enforcement requests,

   courts have required the SEC to demonstrate four factors identified by the Supreme Court in United

   States v. Powell….”). The Report and Recommendation properly considers these factors [D.E. 33].

          Next, MinTrade claims that Arthur Young requires the Court to find a nexus between

   MinTrade itself and the entity Trader’s Café, rather than, as set forth in Powell, whether the

   information sought is relevant to the investigation. [D.E. 35 at 12-14]. However, Arthur Young does

   not support this. Arthur Young does not analyze the respondent’s relationship to the Formal Order or

   to any person or entity identified therein. Instead, the Court in Arthur Young enforced the subpoena

   upon finding that the documents sought were relevant to the investigation. 584 F.2d at 1029. See

   also Powell, 379 U.S. at 57-58 (The inquiry as to relevance is whether the information sought is

   relevant to the investigation). The Report and Recommendation includes this same analysis and

   accordingly, MinTrade’s objection is meritless.

          Additionally, MinTrade’s Arthur Young objections are premised on incorrect facts – namely,

   that the Formal Order of Investigation authorizes the Commission to investigate Trader’s Café only

   and because the Commission already litigated against two principals of Trader’s Café, then the

   investigation must be closed.     As set forth above, the Commission presented the Weissman

   Declaration to demonstrate the investigation is not closed, but is instead ongoing and concerns

   potential violations of Section 15(a)(1) [D.E. 15]. This is precisely what the Formal Order authorizes

   the Commission staff to investigate [D.E. 1-3]. As the Formal Order explicitly states, the Formal

   Order authorizes the staff to investigate potential violations of Section 15(a) of the Exchange Act by

   not only Trader’s Café, but also by “other persons or entities.” Id. Thus, the Formal Order clearly



                                                     9
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 10 of 11



   authorizes an investigation beyond Trader’s Café and its principals, and MinTrade’s objection is

   without merit.

          Contrary to MinTrade’s objections, the statutes and regulations do not require that the order

   authorizing the investigation identify by name a specific company or person suspected of violating

   securities laws. See RNR Enters., Inc. v. S.E.C., 122 F.3d 93, 98 (2nd Cir. 1997) (rejecting

   respondents’ arguments that the district court erred in ordering compliance issued under a Formal

   Order that did not name respondents and encompassed an entire industry); O’Brien, 467 U.S. at

   749 (“The S.E.C. often undertakes investigations into suspicious securities transactions without

   any knowledge of which of the parties involved may have violated the laws.”). Nor is it of

   consequence that the Trader’s Café authorizes a broad investigation. RNR Enters., 122 F.3d at 98

   (rejecting challenge to subpoena enforcement where Formal Order authorized an industry-wide

   investigation of possible securities law violations).

          Moreover, Arthur Young directly contradicts MinTrade’s objections.            For example,

   MinTrade relies on Arthur Young to argue that the Court should review the relevance of MinTrade

   to Trader’s Café, while the Report and Recommendation incorrectly examines the relevance of the

   documents sought to the investigation. However, in Arthur Young, the Court enforced a

   Commission subpoena based on a finding that the evidence sought in the subpoena were relevant

   to the investigation. 584 F.2d at 1028. Which is precisely the analysis in the Report and

   Recommendation.

          Accordingly, MinTrade’s objections based on an application of Arthur Young rather than

   the Supreme Court standard in Powell are meritless.




                                                    10
Case 1:19-mc-20496-KMW Document 36 Entered on FLSD Docket 08/05/2019 Page 11 of 11



                                        V. CONCLUSION

          For the reasons set forth above, the Court should adopt and ratify the Magistrate Judge’s

   Report and Recommendations [D.E. 33].



   August 5, 2019                      Respectfully submitted,


                                By:    Amie Riggle Berlin
                                       Amie Riggle Berlin, Esq.
                                       Senior Trial Counsel
                                       Florida Bar No. 630020
                                       Direct Dial: (305) 982-6322
                                       Email: berlina@sec.gov

                                       Attorney for Plaintiff
                                       SECURITIES AND EXCHANGE               COMMISSION
                                       801 Brickell Avenue, Suite 1800
                                       Miami, Florida 33131
                                       Telephone: (305) 982-6300




                                                 11
